Title: To George Washington from Benjamin Harrison, Sr., 23 March 1782
From: Harrison, Benjamin, Sr.
To: Washington, George


                        
                            Dear Sir,
                            Virginia in Council March 23d 1782.
                        
                        It gives me great pleasure to find that measures are taking to put the Continental Staff Departments in this
                            State on a proper footing as they really are so distressed that very little Service can be expected from any of them and
                            the State is at this time too poor to give them the least assistance—I am much obliged to you for the cloathing you
                            propose sending on, and think they will be a means of forwarding the recruiting service much.
                        The Executive agree to your proposal of exchanging the heavy brass Cannon in this State, for an equal number
                            of pounds of field artillery. The french officer who gave General Knox an account of their number is certainly mistaken,
                            we know of but seven, one of which is saved by the british into the caliber and one other is at the bottom of Pamonkey
                            river in five or Six fathoms water. a more particular account of them than we have at present shall be taken and the whole
                            delivered to your order whenever you shall please to send for them. The State is so destitute of money that it is not in
                            our power to comply with Genl Knox’s request to send them to the head of Elk. Whenever they are removed the french Ships
                            must convoy them, or they will probably fall into the hands of the enemy who infest our bay in great numbers—I gave the
                            board of war notice about three months ago of Colo. Connelly’s breaking his parole and going to Philadelphia and requested
                            of them to have him secured, since which I have heard nothing of him till to Day when I received a Letter from General
                            Clark informing me that he was at Detroit preparing to invade this country. I hope you will demand him, or he really will
                            be a mischevious enemy to us.I am Dr Sir, with the greatest respect and sincerity Your most obedt and most humble Servant
                        
                            Benj. Harrison
                        
                    P.S. All the cannon are on york river.